Appeal from an order of the Supreme Court, Erie County (Joseph D. Mintz, J.), entered March 22, 2007 in a medical malpractice action. The order granted defendants’ motion for summary judgment dismissing the complaint.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Memorandum: Plaintiffs commenced this medical malpractice action seeking damages for injuries allegedly sustained by John E. Hudson (plaintiff) as a result of defendants’ treatment of plaintiff’s left shoulder. Supreme Court properly granted defendants’ motion seeking summary judgment dismissing the complaint. Defendants met their initial burden on the motion by establishing their entitlement to judgment as a matter of law, and plaintiffs failed to raise a triable issue of fact (see generally Zuckerman v City of New York, 49 NY2d 557, 562 [1980]). In opposition to the motion, plaintiffs submitted the affirmation of a physician who opined that defendants deviated from the applicable standard of care by failing to “cause[ ] an investigation with remedial care to [be] implemented.” That affirmation “is conclusory in nature and lacks any details and thus is insufficient to raise the existence of a triable factual issue concerning medical malpractice” (Laribee v City of Rome [appeal No. 1], 254 AD2d 805 [1998]; see Moticik v Sisters Healthcare, 19 AD3d 1052,1053 [2005]; Holbrook v United Hosp. Med. Ctr., 248 AD2d 358, 359 [1998]), and plaintiffs’ remaining submissions in opposition to the motion also are insufficient to raise a triable issue of fact. Present—Smith, J.P., Lunn, Fahey and Peradotto, JJ.